DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Applicant filed a communication dated 12/6/2019 in which claims 1-20 are pending in the application.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of accepting offers in the form of input for a certain quantity of an item without significantly more. 
For 101 analysis, Examiner has identified claim 1 as the representative claim that describe the claimed invention presented in claims 1, 10, and 17.
Claim 1 is directed to an improved data network communication system which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites at least one network-enabled computer having a processor, a memory for storing specially programmed processing instructions and a customized database, and a network interface for communicating bi-directionally with user devices over the improved data communication network, the network-enabled computer further hosting a website having a network address, the website hosting a graphical user interface to be displayed on displays of the user devices for submitting instructions and presenting confirmations thereon; the specially programmed processing instructions providing an improvement that enables the processor of the network-enabled computer to: execute processing instructions for receiving from the network interface an identification value corresponding to a supplier device in a designated geographic regions, the supplier device providing, via the improved data communication network, a supply value corresponding to a total quantity of the item; execute processing instructions for storing in the customized database a minimum value for the item determined by the supplier device; execute processing instructions for transmitting the identification value to user device within the geographic region over the improved data communication network, via the network interface, where the minimum value of the item is suppressed from the user devices and each of the user devices is authorized to submit a predetermined number of inputs corresponding to the identification value; execute processing instructions for receiving, via the network interface, a first input from a first user device for a first quantity value of the item less than or equal to the supply value, the first input within the predetermined number of inputs and including a first value above the minimum value; and execute processing instructions for transmitting an acceptance of the first input to the first user device substantially immediately in response to the first input, and independent of other inputs corresponding to the identification value by other user devices; execute processing instructions to receive from a second user device in the geographic region via the network interface after said acceptance, a second input for a second quantity value of the item less than the supply value, the second input including a second value at least equal to the minimum value and lower than the first value; execute processing instructions for accepting the second input from the second user device; and after which execute processing instructions for transmitting the first quantity value of the item to the first user device with the second value and storing the second value in the customized database in relation to the first user device and the second user device, based on the processor accepting the second value; and execute processing instructions for transmitting a confirmation of the output of the first quantity of the item to the first user device at the second value for display on the first user device, wherein inputs corresponding to the identification value continue to be received from other user device when there is a remaining quantity value of the item and at least one of the other user devices remains user device and the second user device, rather than retaining the first value and the second value, results in lower usage on the data communications network and lower data storage in the memory.  These limitations (with the exception of italicized limitations) describe the abstract idea of accepting offers in the form of input for a certain quantity of an item which corresponds to a Certain Methods of Organizing Human Activity (commercial or legal interactions).  The additional limitations of one network-enabled computer having a processor, a memory, programmed processing instructions, a database, and a network interface, user devices, data communication network, the network-enabled computer, a website, a network address, a graphical user interface, displays, programmed processing instructions, a supplier device do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong 1: YES).
 This judicial exception is not integrated into a practical application because the additional limitations of one network-enabled computer having a processor, a memory, programmed processing instructions, a database, and a network interface, user devices, data communication network, the network-enabled computer, a website, a network address, a graphical user interface, displays, programmed processing instructions, a supplier device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of one network-enabled computer having a processor, a memory, programmed processing instructions, a database, and a network interface, user devices, data communication network, the network-enabled computer, a website, a network address, a graphical user interface, displays, programmed processing instructions, a supplier device are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The network limitations is a field of use limitations (MPEP 2106.05(h)).  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The lower usage on the data communications Step 2A-Prong 2: NO).
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of one network-enabled computer having a processor, a memory, programmed processing instructions, a database, and a network interface, user devices, data communication network, the network-enabled computer, a website, a network address, a graphical user interface, displays, programmed processing instructions, a supplier device are recited at a high level of generality and are performing their generic functions.  The network limitations involve receiving or transmitting data over a network, e.g., using the Internet to gather data which has been identified as routine, well-understood, and conventional function of a computer when claimed in a merely generic manner.  When the limitations are considered as an ordered combination, it do not add anything further than when the limitations are considered individually since the additional limitations are simply applying the abstract idea on a computer.  The ordered combination does not appear to improve the functioning of the computer itself or provide improvements to another technology or technical field.  Thus, the additional limitations as an ordered combination do not amount to a claim as a whole that is significantly more than the abstract idea (Step 2B: NO).  Hence, the claim 1 is directed to an abstract idea.
Similar arguments can be extended to other independent claims 10 and 17 and hence rejected on similar grounds as claim 1.
Dependent claims 2-9, 11-16, and 18-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  There is no inventive concept that adds significantly more and hence the claims 2-9, 11-16, and 18-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 8,504,467 and claims 1-10 of U.S. Patent No. 8,219,484.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to an auction system in which the auction continues after a successful bid when the remaining quantities are available.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693